DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 8 – 11 and 15 — 19 are rejected under 35 U.S.C. 103 as being unpatentable over patent document number CA 2 955 509 A1 to Althoff et al. (hereinafter referred to as Althoff), in view of patent application publication number US 2012/0119467 A1 to Svihla, and further in view of patent number US 4,773,668 to Muonro.

Regarding claims 1, Althoff discloses a hitch assembly, comprising:
	a hitch platform (hitch assembly 70) having a shank tube portion (hitch tongue 72) configured for telescoped engagement within a receiver tube (hitch receiver  76) attached to a vehicle, a channel portion (the channel portion of hitch assembly 70, Figs. 4 and 5) including a recessed column perpendicularly disposed between opposed flanges, a plurality of side holes (holes receiving pins, Fig. 4) disposed in the opposed flanges wherein the side holes are disposed to form aligned pairs (see Figs. 1 — 3);
	a tow mount member (ball mount 71) having a distal portion (the portion of ball mount 71 having hitch balls) configured with an integral receiver end (the portion of hitch assembly 70 receiving pins 16) for detachable coupling of a towed accessory and rear portion, and wherein there is at least one through hole in the rear portion configured for aligned correspondence with the aligned pairs of side holes disposed in the opposed flanges (Figs. 1, 2, 4 and 5); and
	at least one elongated pin (cotter pins, see Fig. 4) configured for coupling the through hole of the rear portion and the aligned pair of side holes such that there is coupled engagement of the at least one elongated pin with the aligned pair of the side holes.
	However, Althoff does not explicitly disclose a rear portion having a planar back surface integrally extending from the distal portion of the tow mount member, wherein the rear portion is configured for aligned abutment within the channel portion of the hitch platform;
	a vibration dampener pad affixed in abutted alignment to the planar back surface of the base portion such that the vibration dampener pad moves in tandem with the tow mount member; and
	coupled engagement of the at least one elongated pin with the aligned pair of the side holes thereby compresses the vibration dampener pad upon a corresponding portion of recessed column of the recessed column of the channel portion. Althoff does not disclose if there is any actual contact between the tow accessory hitch receiver (76) and the step platform (hitch assembly 70).
	Svihla discloses an adjustable trailer hitch assembly having a planar back surface extending from the distal portion of the tow mount member (ball mount member 6), wherein the rear portion is configured for aligned abutment within a channel portion (U-shaped connection bracket 14) of a hitch platform (support member 4; See Figs. 1 — 4). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide the abutted surfaces of Svihla’s hitch with that of Althoff’s device to reduce rattling and vibration noise.

Muonro discloses a towing hitch comprising:
	a vibration dampener pad (block 32) abutting a back surface of a base portion (the surface of pin 30; Col. 1, Lns. 29 — 38) such that the vibration dampener pad is capable of moving in tandem with the tow member, and
	such that coupled engagement of an elongated pin (pivot pin 26) with side holes (holes 24) enable compression of the vibration dampener pad (absorb shock; Col. 1, Lns. 29 — 39). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide a vibration dampener pad between the hitch and receiver to reduce noise and to dampen vibrations.

Claims 15 and 16 include similar limitations to that of rejected independent claim 1, and therefore, are obvious in view of Althoff, Svihla and Muonro.  Therefore, claims 15 and 16 are also rejected.

Regarding claims 2 — 4, Althoff, modified by Svihla, and further modified by Muonro, discloses the hitch vibration dampener assembly of claim 1.  Althoff and Svihla do not disclose:
	[Claim 2] wherein the vibration dampener pad includes a rubber material;
	[Claim 3] wherein the vibration dampener pad includes an elastomer material; and
	[Claim 4] wherein the vibration dampener pad has an outer perimeter having a circular or curvilinear configuration.

	However, Muonro further discloses a towing hitch having a vibration dampener pad (shock absorbing pad 32) of a rubber elastomer material (mounted to a back surface (pin 30) for vibration dampening (Col. 1, Lns. 19 — 22 and Col. 2, Lns. 44 — 49) and compressing the resilient block (32). Although, Muonro does not explicitly teach the pad is abutted in alignment with the planar back surface to move in tandem with it for dampening because the pad is on a circular pin (30) due to its shape, Muonro does teach providing a dampening pad between two moving components of a hitch in order to reduce noise and movement. The shape of the abutment is does not patentable distinguish the claim of the prior art. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide the dampening material disclosed by Muonro between the components of Svihla, abutting the planar surfaces, to reduce noise and vibrations as a result of movement between the components.
	
	Muonro does not explicitly disclose a circular vibration dampener. However, the courts have held that changes in shape are also obvious when there is no specific design advantage when the different shape is used. (MPEP 2144.04 (IV)(B) Therefore, it would have further been obvious to one of ordinary skill in the art, before the effective filing date, to try a generally circular vibration dampener with the Svihla invention as a commonly available and easily accessible shape of rubber dampening material. 

Regarding claim 7, Althoff, modified by Svihla, and further modified by Muonro discloses the hitch vibration dampener assembly of claim 1. Althoff further discloses the at least one elongated pin has a clip hole proximate to a throughput end and further comprising a locking clip wherein securing the locking clip into the clip hole when the at least one elongated pin is coupled with the aligned pair of side holes and the corresponding through hole of the base portion securely engages the hitch platform (hitch assembly 70) and the tow mount member (ball mount member 6). 

Regarding claims 8, Althoff, modified by Svihla, and further modified by Muonro, discloses the hitch vibration dampener assembly of claim 1. Althoff further discloses:
	the at least one through hole comprises two through holes spaced apart for aligned coupled engagement with corresponding aligned pairs of the plurality of side holes and wherein the elongated pin comprise two elongated pins and each of the elongated pins has a clip hole proximate to a throughput end and further comprising two locking clips wherein securing the locking clips into the clip holes when the two elongated pins are coupled with the aligned pair of side holes and the corresponding two through holes of the base portion securely locks the hitch platform and the tow mount member (See Fig. 4).
	However, Althoff does not disclose the vibration dampener pad is centered along a transverse plane at a mid-point between the two through holes. Muonro further discloses the vibration dampener pad is centered on the tow hitch (Figs. 2 and 3). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide a tow hitch as disclosed by Althoff, with a vibration centered between two components, as taught by Muonro. Claims 9 – 11 have similar limitations as that of claims 2 — 3, respectively, and therefore, are rejected for the same reasons.

Regarding claims 17 — 19, Althoff, modified by Svihla, and further modified by Muonro, discloses the vibration dampener assembly of claim 1:
	[Claim 17] wherein the tow mount mechanism is at least one hitch receiver ball for coupling a towed accessory (tow accessory receiver 14; Figs. 1 — 3);
	[Claim 18] wherein the at least one hitch receiver ball are two hitch receiver balls of differing dimensions (tow accessory receiver 14; Figs. 1 —3); and
	[Claim 19] wherein the two hitch receiver balls are outwardly disposed in opposed parallel alignment (tow accessory receiver 14; Figs. 1 — 3).

Claims 5, 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Althoff, in view of Svihla and Muonro, and further in view of patent document number CN 102131137 A to Collins.

Regarding claims 5 and 6, Althoff modified by Svihla, and further modified by Muonro, discloses the hitch vibration dampener assembly of claim 1, but they do not further disclose:
	[Claim 5] a metal screw for affixing the vibration dampener pad to the base portion of the tow mount member; and
	[Claim 6] the vibration dampener pad is fused to the base portion of the tow mount member.
	Collins discloses autoaugmented speaker port teaching the use of a vibration dampening pad (dampening cushion 46) mounted between two components (tubular body 36 and front case 12) wherein the dampening pad can be attached via a screw and/or an adhesive backing (Paragraph [0026]). Therefore, it would have further been obvious to try and attach a dampener between the tow hitch and hitch platform of Svihla using a screw or adhesively fusing, to prevent the vibration dampener from becoming dislodged and since both screws and adhesive are common methods for attaching anything.

Claims 12 – 14 have similar limitations as that of claims 5 — 7, respectively, and therefore, are rejected for the same reasons.

Response to Arguments
Applicant's arguments filed April 13, 2022 have been fully considered but they are persuasive overcoming the prior art rejection of claim 1 as obvious over Good, in view of Svihla and Monroe.  However, claim 1 is now rejected as obvious over Althoff, in view of Svihla and Monroe.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/         Examiner, Art Unit 3611              

/MINNAH L SEOH/           Supervisory Patent Examiner, Art Unit 3611